Citation Nr: 1445221	
Decision Date: 10/10/14    Archive Date: 10/16/14

DOCKET NO.  10-13 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for a right upper extremity neurological disability, claimed as numbness and paresthesias, to include as secondary to service-connected anterior bursitis, impingement syndrome, and arthrosis of the right shoulder status post-surgery including slap repair, bursal debridement, spur treatment, and excised distal clavicle.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 2004 to February 2006.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Portland, Oregon.

This matter was previously before the Board in January 2012, when it was remanded to provide the Veteran a videoconference hearing.  The Veteran testified at a hearing before the undersigned Veterans' Law Judge in July 2012.  A transcript of that proceeding has been associated with the claims file.  The Board remanded the case again in October 2012.  Unfortunately, the Board finds that there has not been substantial compliance with the October 2012 remand directives and another remand is warranted.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The development actions requested in the Board's October 2012 remand were not fully completed.  A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Id.  Accordingly, the development specified in the Board's prior remand must be conducted prior to adjudication.

In the October 2012 remand, the Board found that another examination was necessary to assess the etiology of the Veteran's reported right upper extremity numbness.  A neurological examination was provided in November 2012.  In the July 2014 post-remand brief, the Veteran's representative asserted that the VA examination report was inadequate.  The Board agrees and finds that there has not been substantial compliance with the October 2012 remand directives.  The November 2012 examination report was internally inconsistent.  Specifically, the examiner stated that the Veteran did not have peripheral neuropathy, but later attributed his trophic changes to peripheral neuropathy.  Additionally, while the examiner diagnosed the Veteran with right upper extremity numbness/paresthesias of an unclear etiology and stated that true numbness/paresthesias was unusual with right shoulder impingement syndrome, the examiner did not explain why it was an unusual symptom of impingement syndrome.  The examiner also did not opine whether the Veteran's right upper extremity numbness/paresthesias was caused or aggravated by his service-connected anterior bursitis, impingement syndrome, and arthrosis of the right shoulder status post-surgery including slap repair, bursal debridement, spur treatment, and excised distal clavicle.  Thus, the Veteran should be scheduled for an additional VA examination to ensure substantial compliance with the Board's October 2012 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the record all VA treatment records dated from February 2012 to present from the VA medical center in Portland, Oregon along with records from all associated outpatient clinics.   

2.  Thereafter, the Veteran should be scheduled for a VA neurological examination with a neurologist other than the November 2012 examiner.  The examiner should be provided the Veteran's claims file for review, and any indicated studies must be completed.  Following examination of the Veteran and a review of the claims file, the examiner should address the following:

a.  Identify all diagnoses appropriate to the Veteran's reported numbness and paresthesias.  

The examiner should address the diagnosis and findings of record, including the November 2012 examiner's diagnosis of right upper extremity numbness/paresthesias of an unclear etiology, and reconcile such diagnoses and findings with the present examination results and findings.

If no diagnosis is made, the examiner should address the Veteran's reported symptoms and indicate whether there are any objective signs and/or symptoms of the existence of such reported symptoms.

b.  For each diagnosed condition, including right upper extremity numbness/paresthesias, state whether it is at least as likely as not (50 percent probability or more) etiologically related to the Veteran's military service.  

c.  For each diagnosed condition, including right upper extremity numbness/paresthesias, state whether it is at least as likely as not (50 percent probability or more) that the condition was caused or aggravated by the Veteran's service-connected anterior bursitis, impingement syndrome, and arthrosis of the right shoulder status post-surgery including slap repair, bursal debridement, spur treatment, and excised distal clavicle.  

Aggravation is defined as a permanent worsening beyond the natural progression of the disease.

In providing the requested opinions concerning secondary service connections, the examiner should address each aspect of the Veteran's service-connected right shoulder disability, to include anterior bursitis, impingement syndrome, and arthrosis of the right shoulder.

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

The examiner must provide complete rationales for all opinions and conclusions reached.  If the examiner concludes that an opinion cannot be offered without resort to speculation, it should be indicated and he or she should explain why an opinion cannot be reached.

3.  Readjudicate the issues on appeal.  If any benefit sought is not granted, issue a Supplemental Statement of the Case, and afford the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



